Citation Nr: 1442143	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-43 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for erectile dysfunction.

Entitlement to service connection for hypogonadism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

The Veteran filed a claim in May 2009 seeking service connection for hypogonadism, claimed as due to herbicide exposure.  In its December 2009 rating decision, the RO re-classified his claim as one for erectile dysfunction, claimed as hypogonadism, and denied the claim.  Service connection for diabetes mellitus was granted at that time.

In statements from January 2010 and January 2011, the Veteran contended that his hypogonadism and erectile dysfunction were secondary to his service-connected diabetes.  He added in his April 2014 hearing that he did not experience erectile dysfunction until 2009, two years after his diagnosis of hypogonadism and a year after his diagnosis of diabetes.  His VA treatment records confirm this allegation.   

In a July 2009 VA examination, the examiner diagnosed erectile dysfunction and stated that it was most likely a result of the Veteran's hypogonadism.  Similarly, in June 2011, another VA examiner stated that the Veteran's erectile dysfunction was at least as likely as not attributable to his hypogonadism.  The examiner added that the Veteran's hypogonadism/erectile dysfunction was less likely than not caused by or a result of diabetes because the condition predated the Veteran's diabetes.  Also, although diabetes could worsen erectile dysfunction, there were no objective signs of worsening of erectile dysfunction at the time.  

The opinions from both examinations are inadequate.  Despite the fact that the Veteran originally claimed that his hypogonadism was due to herbicide exposure, neither examiner provided an opinion addressing direct service connection for hypogonadism.  Also, the June 2011 examiner combined the separate diagnoses of hypogonadism and erectile dysfunction and stated that the condition was less likely than not caused by or a result of diabetes because it predated the Veteran's diabetes.  However, the record reflects that only hypogonadism, not erectile dysfunction, was diagnosed before the diabetes.  Therefore, a new examination providing separate opinions for erectile dysfunction and hypogonadism and addressing both direct and secondary service connection is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.

2.  Then, the RO or AMC should afford the Veteran a VA examination by a physician qualified to determine the etiology of the Veteran's erectile dysfunction and hypogonadism.  All pertinent records in VBMS and Virtual VA must be made available to and reviewed by the examiner.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's erectile dysfunction is etiologically related to his active service or was caused or permanently worsened by his service-connected diabetes mellitus.  

The examiner should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypogonadism is etiologically related to his active service or was caused or permanently worsened by his service-connected diabetes mellitus.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  

The rationale for the opinions must be provided.  If the examiner is unable to provide the required opinions, he or she should explain why.  

3.  The RO or AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or AMC should re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



